Petition Denied and Memorandum Opinion filed February 12, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00105-CV

              LESLIE WM. ADAMS & ASSOCIATES, Appellant
                                         V.
    ANDREW CHRISTIE, GRACE JOSHUA UNLIMITED CORP., AND
                MONTESSORI, INC., Appellees

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1044885

                 MEMORANDUM                       OPINION


      Appellant Leslie Wm. Adams & Associates petitions this court to allow a
permissive interlocutory appeal of an order of the trial court. See Tex. Civ. Prac. &
Rem. Code Ann. § 51.014(d). Appellant states that the trial court has not signed an
order granting appellant permission to appeal the interlocutory order the subject of
this appeal. See Tex. R. Civ. P. 168 (providing that the trial court’s permission must
be stated in the interlocutory order to be appealed). Without a written order granting
appellant permission to appeal the interlocutory order, appellant has presented
nothing for this court to review. See Tex. R. App. P. 28.3(e)(2) (requiring the
appellant to attach a copy of the order from which the appeal is sought to the
petition).

       Accordingly, we deny appellant’s petition for permissive interlocutory appeal
without prejudice to the filing of a new petition with the required order. We also
deny appellant’s motion to stay.



                                   PER CURIAM



Panel consists of Justices Christopher, Hassan, and Poissant




                                         2